Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mario Alberto Garcia Holguin appeals the district court’s order granting his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no error. Accordingly, we affirm for the reasons stated by the district court. United States v. Holguin, No. 5:04-cr-00025-GEC (W.D.Va. Nov. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.